        CASE 0:20-cr-00257-SRN-KMM Doc. 14 Filed 11/05/20 Page 1 of 1




                           LINITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 IJNITED STATES OF AI\4ERICA,                                rNDrcrMENr ca           go-&sl svr{lwn/\.
                        Plaintiff,                            r8 u.s.c. $ 2
                                                              r8 u.s.c. $ 21le(l)
                v.

 DELANEY NICHOLAS HARRIS,

                        Defendant.


       THE UMTED STATES GRA}ID JIJRY CHARGES THAT:

                                            COI]NT    I
                                 (Aiding and Abetting Carjacking)

       On or about June    l,   2020, in the State and District of Minnesota, the defendant,

                                DELANEY NICHOLAS HARRIS,

aiding and abetting, and being aided and abetted by others known and unknown to the

gand jury, did knowingly and unlawfully take a motor vehicle, that is, a blue BMW 528i,

bearing Minnesota license plate BPY424, and vehicle identification number

WBAFRI    C   528DJ97940, that had been transported, shipped, and received in interstate and

foreign commerce, from the person and presence of W.D, by force and violenr. and by

intimidation, with the intent to cause serious bodily harm, all in violation of Title 18, Unite;

States Code, Sections   2 andzllg(l).

                                          A TRUE BILL



UNITED STATES ATTORNEY


                                                                                u.s. DFTATCT COURI UpLS i
